Title: To George Washington from Robert Johnson, 22 August 1789
From: Johnson, Robert
To: Washington, George



[Woodford County, District of Kentucky, 22 August 1789]

About the 10th instant two men were fired on by a party of

Indians but no damage sustained only one of the horses the men rode was killed: the Indians took the saddle & bridle and the night following they stole eleven horses, our men pursued them next day came up with them and retook all the horses, together with said saddle & bridle, and killed two (one of which was a white man). On Sunday the 16th six negroes were taken by a party of Indians in ambuscade about three quarters of a mile from my house. they carried them about one quarter of a mile where they were suprised by the noise of some people riding near them, they tomahawked four, two of which died, two was left for dead which is ⟨now in a hopeful way of recovery; the⟩ other two made their escape while they were murdering the rest. The day following the party was seen twice and the evening or night of the sixteenth they stole some horses from captain Buford we pursued them as quick as possible with about forty men to the Ohio, about twenty five miles below the mouth of Big Miami, where twenty six volunteers crossed the Ohio after them, we came to a large camp of them early in the morning of the 20th about twelve miles from the Ohio, we divided our party and attacked them opposite, on each side, they fought us a short time in that position until they got their women & children out of the way, and then give back to a thick place of high weeds & bushes, where they hid very close we immediately drove up about forty of their horses and made our retreat across the Ohio, we lost three men & two wounded. The indians wounded one of our men as we returned. Thus they are going on from time to time in this country.
